TBS International Announces Follow-On Offering of 3.4 Million Common Shares HAMILTON, BERMUDA –May 12, 2008 - TBS International Limited (NASDAQ: TBSI) announced today that it and certain of its shareholders have commenced a follow-on offering of a combined 3,400,000 Class A Common Shares.Jefferies & Company and Banc of America Securities LLC are acting as representatives of the underwriters for the offering.The company is offering 2,000,000 Class A common shares and the selling shareholders are offering an additional 1,400,000 Class A common shares. The company has granted the underwriters an over-allotment option for an additional 510,000 Class A Common Shares.The offering is subject to market conditions, and there can be no assurance as to whether or when the offering may be completed, or as to the actual size or terms of the offering. The company intends the net proceeds it receives from the offering will be used for general corporate purposes. The shares will be issued pursuant to an effective shelf registration statement that was previously filed with the Securities and Exchange Commission. A preliminary prospectus supplement related to the offering has been filed with the Securities and Exchange Commission and is available on the SEC's website http://www.sec.gov.
